DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               EVOLUTION, THE SALON SOURCE INC., et al.,
                             Appellants,

                                     v.

                     JEFFREY EVAN COHEN, et al.,
                             Appellees.

                               No. 4D22-1017

                          [December 15, 2022]

  Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Paige Hardy Gillman, Judge; L.T.
Case No. 502021CA006688XXXXMB.

   Carlos F. Osorio, Warren Daniel Zaffuto and Andres F. Rey of Osorio
Internacional, P.A., Miami, Michael H. Maizes of Maizes & Maizes LLP,
Boca Raton, Mark D. Gilwit of Gilwit Law, Boca Raton, and Adam M.
Balkan of Balkan & Patterson, LLP, Boca Raton, for appellant.

   Jeffrey A. Hirsch, Paul B. Ranis and John L. McManus of Greenberg
Traurig, P.A., Fort Lauderdale, Brigid F. Cech Samole of Greenberg
Traurig, P.A., Miami and Katherine M. Clemente of Greenberg Traurig,
LLP, New York, NY, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.